Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00652-CV

                                  IN RE William O. WILEY;
        Wiley Lease Co., Ltd.; W. Disposal Services, LLC; and Gaydos Vac Services, LLC

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: October 16, 2019

PETITION FOR WRIT OF MANDAMUS DISMISSED

           Relators filed an unopposed motion to dismiss this original proceeding because the trial

court entered an order that rendered this proceeding moot. We grant the motion and dismiss the

petition for writ of mandamus. Relators’ emergency motion to stay is denied as moot.

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 19-09-0837-CVA, styled Wiley Energy Services, LLC v. William O. Wiley;
et al., pending in the 81st Judicial District Court, Atascosa County, Texas, the Honorable Lynn Ellison presiding.